SAVOY, Judge.
This case is a sequel to that of Travelers Indemnity Company v. Dubois, 236 So.2d 912 (La.App. 3 Cir. 1970) (writ denied), and Dubois v. Travelers Indemnity Company, 261 So.2d 94 (La.App. 3 Cir. 1972).
In Dubois v. Travelers, supra, plaintiff filed a suit against Travelers for damages resulting from the illegal seizure of his property by Travelers in Travelers Indemnity Company v. Dubois, supra. Travelers filed an exception of no cause of action which was maintained by the district court. Plaintiff appealed. On appeal we reversed *815and remanded the case to the district court, stating:
“A cause of action exists where a * * party aggrieved by a wrongful seizure is entitled to recover not only the special damages caused him thereby, but also general damages (if proven) by way of mortification, humiliation, mental worry, etc., caused by this intentional violation of his property rights.’ Moses v. American Security Bank of Ville Platte, 222 So.2d 899 at page 904 (La.App. 3 Cir. 1969); and Hernandez v. Harson, 237 La. 389, 111 So.2d 320 at page 324 (1958).”
After the remand, the case was tried in the district court to determine the amount of damages owing to plaintiff because of his alleged mental anguish, embarrassment, mortification, humiliation and trespass. The district judge awarded plaintiff $50.00. Plaintiff has appealed.
At the trial of the instant matter on June 29, 1972, the parties stipulated, among other things, the following:
“Seventh: A writ was issued for seizure by Travelers on the sanie 18.79 acres, Parish of Grant, on May 28, 1969, which seizure was personally served on Huey Dubois on that date. Also, a second writ was issued for seizure by Travelers for the same 18.79 acres, Parish of Grant, on November 7, 1969, which seizure was personally served on Huey Dubois on December 7, 1969; which were the writs and seizures enjoined by Proceedings Number 16,479, Eighth Judicial District Court. No notice of either seizure was made to Travelers by the Sheriff’s office.”
Plaintiff testified that for a ten-month period beginning with the seizure of the property to the refusal of the writ in Travelers v. Dubois, supra, he suffered mental anguish in not knowing whether he would retain his home.
Appellee’s counsel has not cited any cases in support of its position as to quantum. Plaintiff has cited several in support of his position.
We are of the opinion that an award of $50.00 herein is inadequate, and that an award of $750.00 is more in keeping with our jurisprudence on the subject.
For the reasons assigned the judgment of the district court is increased from the sum of $50.00 to the sum of $750.00, and as amended, is affirmed at appellee’s costs.
Amended and affirmed.